Case 6:19-cv-02168-RBD-LRH Document 20 Filed 02/18/20 Page 1 of 1 PageID 96



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

WENDELL H. STONE COMPANY
INC.,

                       Plaintiff,

v.                                                 Case No: 6:19-cv-2168-Orl-37LRH

RESORT CONFIRMATIONS, INC.
and DANIEL MARSHALL,

                 Defendants.
___________________________________

                                    ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant RESORT

CONFIRMATIONS, INC. in Orlando, Florida on the 18th day of February, 2020.



                                         ELIZABETH M. WARREN, CLERK


                                         s/knc, Deputy Clerk


Copies furnished to:

Counsel of Record
